
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.A.51


APPLE COMPUTER, INC. 1998
EXECUTIVE OFFICER STOCK PLAN
(as amended through 4/24/02)


        1.    Purposes of the Plan.    The purposes of this Stock Plan are:

•to attract and retain the best available personnel for positions of substantial
responsibility;

•to provide additional incentive to the Chairman and/or Executive Officers and
other key employees; and

•to promote the success of the Company's business.

        Options granted under the Plan may be Incentive Stock Options (as
defined under Section 422 of the Code) or Nonstatutory Stock Options, as
determined by the Administrator at the time of grant. Stock appreciation rights
("SARs") may be granted under the Plan in connection with Options or
independently of Options. Stock Purchase Rights may also be granted under the
Plan.

        2.    Definitions.    As used herein, the following definitions shall
apply:

        (a)  "Administrator" means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.

        (b)  "Agreement" means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option, SAR or Stock
Purchase Right grant. The Agreement is subject to the terms and conditions of
the Plan.

        (c)  "Applicable Laws" means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options, SARs or Stock Purchase Rights
are, or will be, granted under the Plan.

        (d)  "Board" means the Board of Directors of the Company.

        (e)  "Chairman" means the Chairman of the Board.

        (f)    "Code" means the Internal Revenue Code of 1986, as amended.

        (g)  "Committee" means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.

        (h)  "Common Stock" means the common stock of the Company.

        (i)    "Company" means Apple Computer, Inc., a California corporation.

        (j)    "Continuous Status as Chairman" unless determined otherwise by
the Administrator, means the absence of any interruption or termination as
Chairman of the Board with the Company. Continuous Status as Chairman shall not
be considered interrupted in the case of medical leave, military leave, family
leave, or any other leave of absence approved by the Administrator, provided, in
each case, that such leave does not result in termination as Chairman with the
Company. Neither service as a Director nor payment of a director's fee by the
Company shall be sufficient to constitute status as "Chairman" by the Company.

        (k)  "Continuous Status as an Employee" means the absence of any
interruption or termination of the employment relationship with the Company or
any Subsidiary. Continuous Status as an Employee shall not be considered
interrupted in the case of (i) medical leave, military leave, family leave, or
any other leave of absence approved by the Administrator, provided, in each
case, that such leave does not result in termination of the employment
relationship with the Company or any Subsidiary, as the case may be, under the
terms of the respective Company policy for such leave; however, vesting may be
tolled while an employee is on an approved leave of absence under the

--------------------------------------------------------------------------------




terms of the respective Company policy for such leave; or (ii) in the case of
transfers between locations of the Company or between the Company, its
Subsidiaries, or its successor. For purposes of Incentive Stock Options, no such
leave may exceed ninety days, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Optionee shall cease to be treated
as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Chairman nor as a Director nor
payment of a director's fee by the Company shall be sufficient to constitute
"employment" by the Company.

        (l)    "Director" means a member of the Board.

        (m)  "Employee" means any person employed by the Company or any Parent
or Subsidiary of the Company subject to (k) above.

        (n)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (o)  "Executive Officer" means any person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

        (p)  "Fair Market Value" means, as of any date, the value of Common
Stock determined as follows:

          (i)  If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system, on the date of
determination or, if the date of determination is not a trading day, the
immediately preceding trading day, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

        (ii)  If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the date of determination or, if there are no quoted prices on
the date of determination, on the last day on which there are quoted prices
prior to the date of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

        (iii)  In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Administrator.

        (q)  "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder and is expressly designated by the
Administrator at the time of grant as an incentive stock option.

        (r)  "Nonstatutory Stock Option" means an Option not intended to qualify
as an Incentive Stock Option.

        (s)  "Option" means a stock option granted pursuant to the Plan.

        (t)    "Optioned Stock" means the Common Stock subject to an Option, SAR
or Stock Purchase Right.

        (u)  "Optionee" means the holder of an outstanding Option, SAR or Stock
Purchase Right.

        (v)  "Parent" means a "parent corporation," whether now or hereafter
existing, as defined in Section 424(e) of the Code.

        (w)  "Plan" means this 1998 Executive Officer Stock Plan.

        (x)  "Restricted Stock" means shares of Common Stock acquired pursuant
to a grant of Stock Purchase Rights under Section 12 of the Plan.

--------------------------------------------------------------------------------




        (y)  "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.

        (z)  "SAR" means a stock appreciation right granted pursuant to
Section 10 below.

        (aa) "Section 16(b)" means Section 16(b) of the Exchange Act.

        (bb) "Share" means a share of the Common Stock, as adjusted in
accordance with Section 15 of the Plan.

        (cc) "Stock Purchase Right" means the right to purchase Common Stock
pursuant to Section 12 of the Plan, as evidenced by an Agreement.

        (dd) "Subsidiary" means a "subsidiary corporation", whether now or
hereafter existing, as defined in Section 424(f) of the Code.

        3.    Stock Subject To The Plan.    Subject to the provisions of
Section 15 of the Plan, the maximum aggregate number of Shares which may be
optioned and sold under the Plan or for which SARs or Stock Purchase Rights may
be granted and exercised is 48,000,000 Shares. The Shares may be authorized, but
unissued, or reacquired Common Stock.

        In the discretion of the Administrator, any or all of the Shares
authorized under the Plan may be subject to SARs issued pursuant to the Plan.

        If an Option, SAR or Stock Purchase Right issued under the Plan should
expire or become unexercisable for any reason without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for other Options, SARs or Stock Purchase Rights under this Plan (unless the
Plan has terminated); however, should the Company reacquire Shares which were
issued pursuant to the exercise of an Option or SAR, such Shares shall not
become available for future grant under the Plan. If Shares of Restricted Stock
are repurchased by the Company at their original purchase price, such shares
shall become available for future grant under the Plan.

        4.    Administration of the Plan.    

        (a)    Procedure.

          (i)  Multiple Administrative Bodies. If permitted by Rule 16b-3
promulgated under the Exchange Act or any successor rule thereto, as in effect
at the time that discretion is being exercised with respect to the Plan, and by
the legal requirements of the Applicable Laws relating to the administration of
stock plans such as the Plan, if any, the Plan may (but need not) be
administered by different administrative bodies with respect to (A) Directors
who are not Employees, (B) Directors who are Employees, (C) Officers who are not
Directors and (D) Employees who are neither Directors nor Officers.

        (ii)  Section 162(m). To the extent that the Administrator determines it
to be desirable to qualify Options or SARs granted hereunder as
"performance-based compensation" within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more "outside
directors" within the meaning of Section 162(m) of the Code.

        (iii)  Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.

        (iv)  Other Administration. Other than as provided above, the Plan shall
be administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

        (b)  Powers of the Administrator. Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:

          (i)  to determine the Fair Market Value;

--------------------------------------------------------------------------------

        (ii)  to select the person(s) to whom Options, SARs and Stock Purchase
Rights may be granted hereunder;

        (iii)  to determine the number of shares of Common Stock to be covered
by each Option, SAR or Stock Purchase Right granted hereunder;

        (iv)  to approve forms of agreement for use under the Plan;

        (v)  to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Option, SAR or Stock Purchase Right granted hereunder.
Such terms and conditions include, but are not limited to, the exercise price,
the date of grant, the time or times when Options, SARs or Stock Purchase Rights
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option, SAR or Stock Purchase Right or the shares of
Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

        (vi)  to reduce the exercise price of any Option, SAR or Stock Purchase
Right to the then current Fair Market Value if the Fair Market Value of the
Common Stock covered by such Option, SAR or Stock Purchase Right shall have
declined since the date the Option, SAR or Stock Purchase Right was granted;

      (vii)  to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;

      (viii)  to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred tax treatment under foreign tax laws;

        (ix)  to modify or amend each Option, SAR or Stock Purchase Right
(subject to Section 17(c) of the Plan), including the discretionary authority to
extend the post-termination exercisability period of Options longer than is
otherwise provided for in the Plan;

        (x)  to allow Optionees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option, SAR or Stock Purchase Right that number of Shares having a Fair
Market Value equal to the amount required to be withheld. The Fair Market Value
of the Shares to be withheld shall be determined on the date that the amount of
tax to be withheld is to be determined. All elections by an Optionee to have
Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

        (xi)  to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option, SAR or Stock Purchase
Right previously granted by the Administrator; and

      (xii)  to make all other determinations deemed necessary or advisable for
administering the Plan.

        (c)  Effect of Administrator's Decision. The Administrator's decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options, SARs or Stock Purchase Rights.

        5.    Eligibility.    Nonstatutory Stock Options, SARs and Stock
Purchase Rights may be granted to the Chairman, Executive Officers and other key
employees or to such other individuals as determined by the Administrator whom
the Company has offered a position of Chairman or Executive Officer. Incentive
Stock Options may be granted only to Executive Officers and other key employees.

        6.    Limitations.    

        (a)  Each Option shall be designated in the Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the

--------------------------------------------------------------------------------

aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Optionee during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options. For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.

        (b)  Neither the Plan nor any Option, SAR or Stock Purchase Right shall
confer upon an Optionee any right with respect to continuing the Optionee's
relationship as an Employee with or Chairman of the Company, nor shall they
interfere in any way with the Optionee's right or the Company's right to
terminate such relationship at any time, with or without cause.

        (c)  The following limitations shall apply to grants of Options and
SARs:

          (i)  No participant shall be granted, in any fiscal year of the
Company, Options or SARs to purchase more than 34,000,000 Shares;

        (ii)  The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company's capitalization as described in
Section 15;

        (iii)  If an Option or SAR is canceled in the same fiscal year of the
Company in which it was granted (other than in connection with a transaction
described in Section 15), the canceled Option will be counted against the limits
set forth in subsections (i) above. For this purpose, if the exercise price of
an Option or SAR is reduced, the transaction will be treated as a cancellation
of the Option or SAR and the grant of a new Option or SAR.

        7.    Term of Plan.    Subject to Section 21 of the Plan, the Plan shall
become effective upon its adoption by the Board. It shall continue in effect for
a term of ten (10) years unless terminated earlier under Section 16 of the Plan.

        8.    Term of Option.    The term of each Option shall be stated in the
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Agreement. Moreover, in the case of an Incentive Stock Option granted to an
Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Agreement.

        9.    Option Exercise Price and Consideration.    

        (a)  Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

          (i)  In the case of an Incentive Stock Option;

        (A)  granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant; or

        (B)  granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant;

        (ii)  In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be determined by the Administrator. In the case of a Nonstatutory
Stock Option intended to qualify as "performance-based compensation" within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant;

--------------------------------------------------------------------------------

        (iii)  Notwithstanding the foregoing, Options may be granted with a per
Share exercise price of less than 100% of the Fair Market Value per Share on the
date of grant as determined by the Administrator or pursuant to a merger or
other corporate transaction.

        (b)  Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions which must be satisfied before the
Option may be exercised.

        (c)  Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:

          (i)  cash;

        (ii)  check;

        (iii)  promissory note;

        (iv)  other Shares which (A) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six months
on the date of surrender, and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;

        (v)  consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;

        (vi)  a reduction in the amount of any Company liability to the
Optionee, including any liability attributable to the Optionee's participation
in any Company-sponsored deferred compensation program or arrangement;

      (vii)  any combination of the foregoing methods of payment; or

      (viii)  such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

        10.    Stock Appreciation Rights.    

        (a)  Granted in Connection with Options. At the sole discretion of the
Administrator, SARs may be granted in connection with all or any part of an
Option, either concurrently with the grant of the Option or at any time
thereafter during the term of the Option. The following provisions apply to SARs
that are granted in connection with Options:

          (i)  The SAR shall entitle the Optionee to exercise the SAR by
surrendering to the Company unexercised a portion of the related Option. The
Optionee shall receive in exchange from the Company an amount equal to the
excess of (x) the Fair Market Value on the date of exercise of the SAR of the
Common Stock covered by the surrendered portion of the related Option over
(y) the exercise price of the Common Stock covered by the surrendered portion of
the related Option. Notwithstanding the foregoing, the Administrator may place
limits on the amount that may be paid upon exercise of a SAR; provided, however,
that such limit shall not restrict the exercisability of the related Option;

        (ii)  When a SAR is exercised, the related Option, to the extent
surrendered, shall no longer be exercisable;

        (iii)  A SAR shall be exercisable only when and to the extent that the
related Option is exercisable and shall expire no later than the date on which
the related Option expires; and

        (iv)  A SAR may only be exercised at a time when the Fair Market Value
of the Common Stock covered by the related Option exceeds the exercise price of
the Common Stock covered by the related Option.

--------------------------------------------------------------------------------




        (b)  Independent SARs. At the sole discretion of the Administrator, SARs
may be granted without related Options. The following provisions apply to SARs
that are not granted in connection with Options:

          (i)  The SAR shall entitle the Optionee, by exercising the SAR, to
receive from the Company an amount equal to the excess of (x) the Fair Market
Value of the Common Stock covered by exercised portion of the SAR, as of the
date of such exercise, over (y) the Fair Market Value of the Common Stock
covered by the exercised portion of the SAR, as of the date on which the SAR was
granted; provided, however, that the Administrator may place limits on the
amount that may be paid upon exercise of a SAR; and

        (ii)  SARs shall be exercisable, in whole or in part, at such times as
the Administrator shall specify in the Optionee's Agreement.

        (c)  Form of Payment. The Company's obligation arising upon the exercise
of a SAR may be paid in Common Stock or in cash, or in any combination of Common
Stock and cash, as the Administrator, in its sole discretion, may determine.
Shares issued upon the exercise of a SAR shall be valued at their Fair Market
Value as of the date of exercise.

        (d)  Rule 16b-3. SARs granted hereunder shall contain such additional
restrictions as may be required to be contained in the Plan or Agreement in
order for the SAR to qualify for the maximum exemption provided by Rule 16b-3.

        11.    Exercise of Option or SAR.    

        (a)    Procedure for Exercise; Rights as a Shareholder.    Any Option or
SAR granted hereunder shall be exercisable according to the terms of the Plan
and at such times and under such conditions as determined by the Administrator
and set forth in the Agreement. An Option may not be exercised for a fraction of
a Share.

        An Option or SAR shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the terms of
the Option or SAR) from the person entitled to exercise the Option or SAR, and
(ii) full payment for the Shares with respect to which the Option is exercised.
Full payment may consist of any consideration and method of payment authorized
by the Administrator and permitted by the Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse.
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
The Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 15 of the Plan.

        Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised. Exercise of
a SAR in any manner shall, to the extent the SAR is exercised, result in a
decrease in the number of Shares which thereafter shall be available for
purposes of the Plan, and the SAR shall cease to be exercisable to the extent it
has been exercised.

        (b)    Termination of Continuous Status as Chairman.    Upon termination
of an Optionee's Continuous Status as Chairman (other than termination by reason
of the Optionee's death), the Optionee may, but only within ninety (90) days
after the date of such termination, exercise his or her Option or SAR to the
extent that it was exercisable at the date of such termination. Notwithstanding
the foregoing, however, an Option or SAR may not be exercised after the date the
Option or SAR would otherwise expire by its terms due to the passage of time
from the date of grant.

--------------------------------------------------------------------------------

        (c)    Termination of Continuous Employment.    Upon termination of an
Optionee's Continuous Status as Employee (other than termination by reason of
the Optionee's death), the Optionee may, but only within ninety (90) days after
the date of such termination, exercise his or her Option or SAR to the extent
that it was exercisable at the date of such termination. Notwithstanding the
foregoing, however, an Option or SAR may not be exercised after the date the
Option or SAR would otherwise expire by its terms due to the passage of time
from the date of grant.

        (d)    Death of Optionee.    If an Optionee dies (i) while an Employee
or Chairman, the Option or SAR may be exercised at any time within six
(6) months (or such other period of time not exceeding twelve (12) months as
determined by the Administrator) following the date of death by the Optionee's
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent of the right to exercise that would have
accrued had the Optionee continued living and terminated his or her employment
six (6) months (or such other period of time not exceeding twelve (12) months as
determined by the Administrator) after the date of death; or (ii) within ninety
(90) days after the termination of Continuous Status as an Employee or Chairman,
the Option or SAR may be exercised, at any time within six (6) months (or such
other period of time not exceeding twelve (12) months as determined by the
Administrator) following the date of death by the Optionee's estate or by a
person who acquired the right to exercise the Option or SAR by bequest or
inheritance, but only to the extent of the right to exercise that had accrued at
the date of termination. If the Option or SAR is not so exercised within the
time specified herein, the Option or SAR shall terminate, and the Shares covered
by such Option or SAR shall revert to the Plan.

        Notwithstanding the foregoing, however, an Option or SAR may not be
exercised after the date the Option or SAR would otherwise expire by its terms
due to the passage of time from the date of grant.

        (e)    Buyout Provisions.    The Administrator may at any time offer to
buy out for a payment in cash or Shares an Option or SAR previously granted
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.

        12.    Stock Purchase Rights.    

        (a)    Rights to Purchase.    Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
Optionee in writing or electronically, of the terms, conditions and restrictions
related to the offer, including the number of Shares that the Optionee shall be
entitled to purchase, the price to be paid, and the time within which the
Optionee must accept such offer. The offer shall be accepted by execution of an
Agreement in the form determined by the Administrator.

        (b)    Repurchase Option.    Unless the Administrator determines
otherwise, the Agreement shall grant the Company a repurchase option exercisable
upon the voluntary or involuntary termination of the purchaser's service with
the Company for any reason (including death or Disability). The purchase price
for Shares repurchased pursuant to the Agreement shall be the original price
paid by the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option shall lapse at a rate determined
by the Administrator.

        (c)    Other Provisions.    The Agreement shall contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.

        (d)    Rights as a Shareholder.    Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
shareholder, and shall be a shareholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 15
of the Plan.

--------------------------------------------------------------------------------




        13.    Transferability of Options, SARs and Stock Purchase
Rights.    Unless determined otherwise by the Administrator, an Option, SAR or
Stock Purchase Right may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title 1 of the Employee Retirement Income Security Act,
and may be exercised, during the lifetime of the Optionee, only by the Optionee.
If the Administrator makes an Option, SAR or Stock Purchase Right transferable,
such Option, SAR or Stock Purchase Right shall contain such additional terms and
conditions as the Administrator deems appropriate.

        14.    Stock Withholding to Satisfy Withholding Tax Obligations.    When
an Optionee incurs tax liability in connection with the exercise of an Option,
SAR or Stock Purchase Right, which tax liability is subject to tax withholding
under applicable tax laws, and the Optionee is obligated to pay the Company an
amount required to be withheld under applicable tax laws, the Optionee may
satisfy the withholding tax obligation by electing to have the Company withhold
from the Shares to be issued upon exercise of the Option, or the Shares to be
issued upon exercise of the SAR or Stock Purchase Right, if any, that number of
Shares having a Fair Market Value equal to the amount required to be withheld.
The Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined (the "Tax Date").

        All elections by an Optionee to have Shares withheld for this purpose
shall be made in writing in a form acceptable to the Administrator and shall be
subject to the following restrictions:

        (c)  the election must be made on or prior to the applicable Tax Date;
and

        (d)  all elections shall be subject to the consent or disapproval of the
Administrator.

        In the event the election to have Shares withheld is made by an Optionee
and the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, the Optionee shall receive the full
number of Shares with respect to which the Option, SAR or Stock Purchase Right
is exercised but such Optionee shall be unconditionally obligated to tender back
to the Company the proper number of Shares on the Tax Date.

        15.    Adjustments Upon Changes in Capitalization, Dissolution, Merger
or Asset Sale.    

        (a)    Changes in Capitalization.    Subject to any required action by
the shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, SAR or Stock Purchase Right, and the number of shares
of Common Stock which have been authorized for issuance under the Plan but as to
which no Options, SARs or Stock Purchase Rights have yet been granted or which
have been returned to the Plan upon cancellation or expiration of an Option, SAR
or Stock Purchase Right, as well as the price per share of Common Stock covered
by each such outstanding Option, SAR or Stock Purchase Right, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been "effected without receipt of consideration." Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Option, SAR or Stock Purchase Right.

        (b)    Dissolution or Liquidation.    In the event of the proposed
dissolution or liquidation of the Company, all outstanding Options, SARs and
Stock Purchase Rights will terminate immediately prior to the consummation of
such proposed action, unless otherwise provided by the Administrator. The
Administrator may, in the exercise of its sole discretion in such instances,
declare that any Option, SAR or Stock Purchase Right shall terminate as of a
date fixed by the Administrator and give each Optionee the right to exercise his
or her Option, SAR or Stock

--------------------------------------------------------------------------------




Purchase Right as to all or any part of the Optioned Stock, including Shares as
to which the Option, SAR or Stock Purchase Right would not otherwise be
exercisable.

        (c)    Merger or Asset Sale.    Unless otherwise determined by the
Administrator, in the event of a merger of the Company with or into another
corporation, or the sale of substantially all of the assets of the Company, each
outstanding Option, SAR and Stock Purchase Right shall be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option, SAR or Stock
Purchase Right, the Optionee shall fully vest in and have the right to exercise
the Option, SAR or Stock Purchase Right as to all of the Optioned Stock,
including Shares as to which it would not otherwise be vested or exercisable. If
an Option, SAR or Stock Purchase Right becomes fully vested and exercisable in
lieu of assumption or substitution in the event of a merger or sale of assets,
the Administrator shall notify the Optionee in writing or electronically that
the Option, SAR or Stock Purchase Right shall be fully vested and exercisable
for a period of thirty (30) days from the date of such notice, and the Option,
SAR or Stock Purchase Right shall terminate upon the expiration of such period.
For the purposes of this paragraph, the Option, SAR or Stock Purchase Right
shall be considered assumed if, following the merger or sale of assets, the
option or right confers the right to purchase or receive, for each Share of
Optioned Stock subject to the Option, SAR or Stock Purchase Right immediately
prior to the merger or sale of assets, the consideration (whether stock, cash,
or other securities or property) received in the merger or sale of assets by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option, SAR or
Stock Purchase Right, for each Share of Optioned Stock subject to the Option,
SAR or Stock Purchase Right, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

        (d)    Change in Control.    In the event of a "Change in Control" of
the Company, as defined in paragraph (e) below, unless otherwise determined by
the Administrator prior to the occurrence of such Change in Control, the
following acceleration and valuation provisions shall apply:

          (i)  Any Options, SARs and Stock Purchase Rights outstanding as of the
date such Change in Control is determined to have occurred that are not yet
exercisable and vested on such date shall become fully exercisable and vested;
and

        (ii)  The value of all outstanding Options, SARs and Stock Purchase
Rights shall, unless otherwise determined by the Administrator at or after
grant, be cashed-out. The amount at which such Options, SARs and Stock Purchase
Rights shall be cashed out shall be equal to the excess of (x) the Change in
Control Price (as defined below) over (y) the exercise price of the Common Stock
covered by the Option, SAR or Stock Purchase Right. The cash-out proceeds shall
be paid to the Optionee or, in the event of death of an Optionee prior to
payment, to the estate of the Optionee or to a person who acquired the right to
exercise the Option, SAR or Stock Purchase Right by bequest or inheritance.

        (e)    Definition of "Change in Control".    For purposes of this
Section 15, a "Change in Control" means the happening of any of the following:

          (i)  When any "person", as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than the Company, a Subsidiary or a Company
employee benefit plan, including any trustee of such plan acting as trustee) is
or becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company's then
outstanding securities; or

--------------------------------------------------------------------------------

        (ii)  The occurrence of a transaction requiring shareholder approval,
and involving the sale of all or substantially all of the assets of the Company
or the merger of the Company with or into another corporation.

        (f)    Change in Control Price.    For purposes of this Section 15,
"Change in Control Price" shall be, as determined by the Administrator, (i) the
highest Fair Market Value at any time within the 60-day period immediately
preceding the date of determination of the Change in Control Price by the
Administrator (the "60-Day Period"), or (ii) the highest price paid or offered,
as determined by the Administrator, in any bona fide transaction or bona fide
offer related to the Change in Control of the Company, at any time within the
60-Day Period.

        16.    Date of Grant.    The date of grant of an Option, SAR or Stock
Purchase Right shall be, for all purposes, the date on which the Administrator
makes the determination granting such Option, SAR or Stock Purchase Right, or
such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each Optionee within a reasonable time after
the date of such grant.

        17.    Amendment and Termination of the Plan.    

        (a)    Amendment and Termination.    The Board may at any time amend,
alter, suspend or terminate the Plan.

        (b)    Shareholder Approval.    The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

        (c)    Effect of Amendment or Termination.    No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Options, SARs or Stock
Purchase Rights granted under the Plan prior to the date of such termination.

        18.    Conditions Upon Issuance of Shares.    

        (a)    Legal Compliance.        Shares shall not be issued pursuant to
the exercise of an Option, SAR or Stock Purchase Right unless the exercise of
such Option, SAR or Stock Purchase Right and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

        (b)    Investment Representations.    As a condition to the exercise of
an Option, SAR or Stock Purchase Right, the Company may require the person
exercising such Option, SAR or Stock Purchase Right to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

        19.    Inability to Obtain Authority.    The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company's counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

        20.    Reservation of Shares.    The Company, during the term of this
Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

        21.    Shareholder Approval.    The Plan shall be subject to approval by
the shareholders of the Company within twelve (12) months after the date the
Plan is adopted. Such shareholder approval shall be obtained in the manner and
to the degree required under Applicable Laws.

        22.    Non-U.S. Employees.    Notwithstanding anything in the Plan to
the contrary, with respect to any employee who is resident outside of the United
States, the Committee may, in its sole discretion, amend the terms of the Plan
in order to conform such terms with the requirements of local law or to meet the
objectives of the Plan. The Committee may, where appropriate, establish one or
more sub-plans for this purpose.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.A.51



1998 Executive Officer Stock Plan
